Citation Nr: 1542761	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  04-14 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than June 10, 2011, for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from October 1982 to February 1983 and from December 1984 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that granted service connection for PTSD, effective June 10, 2011.

The question of entitlement to an effective date earlier than July 26, 2010, for the award of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's prior claim for PTSD in July 2008; he was notified of the denial and his appellate rights at that time but did not appeal, and no new and material evidence was received within one year of notice of the denial; however, a service record that existed at the time of the prior denial, and that had a bearing on the subsequent grant of service connection, was not associated with the claims file.

2.  The current evidence establishes a diagnosis of PTSD on July 26, 2010. 


CONCLUSION OF LAW

The criteria for an effective date of July 26, 2010, for the grant of service connection for PTSD are met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1(p), 3.155, 3.156(c), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the effective date for a grant of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

If new and material evidence other than service department records is received within the appeal period or prior to an appellate decision, the effective date will be as though the former decision had not been rendered.  For a claim to reopen after a prior final disallowance, where new and material evidence is received after a final disallowance, the effective date will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.156(b), 3.400(q), (r).

If VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided a claim, the claim will be reconsidered without the need for new and material evidence, with certain exceptions.  An award based in whole or in part on any such service records will be effective on the date entitlement arose, or on the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c).

The RO denied the Veteran's initial claim for service connection for PTSD in a July 2008 rating decision, based on a finding of no currently diagnosed disability.  The Veteran was notified of this denial in July 2008, but he did not submit a notice of disagreement or otherwise indicate an intent to appeal within one year.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200-20.302 (requirements for an appeal).  Indeed, the Veteran acknowledged in his July 2014 that he did not file a notice of disagreement to the previous denial of his claim.  

Further, no new and material evidence was received within one year of notice of the denial, so as to keep the prior claim pending.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); see also 38 C.F.R. §§ 3.156(b), 3.400(q)(1).  There was no communication from the Veteran or anyone on his behalf within one year, and there were no pertinent VA treatment records dated within one year of the July 2008 denial, which would be considered to be in VA's constructive possession.  

Nevertheless, the Veteran's Certificate of Release or Discharge from Active Duty (DD Form 214), which reflects receipt of a Combat Action Ribbon (CAR), did not appear to be of record at the time of the 2008 initial denial.  The July 2008 rating decision did not list the DD Form 214 as one of the pieces of evidence that was reviewed, whereas the December 2012 rating decision and the March 2014 statement of the case indicated that the DD Form 214 was received on June 10, 2011.  This was also the date that VA received the Veteran's claim to reopen the previously denied claim for PTSD.  

The September 2007 VA examination report stated that the Veteran did not receive a CAR, and that he denied any combat service or related trauma other than mortars coming close to his unit during deployment in 2005.  This examiner concluded that the Veteran did not meet the diagnostic criteria for PTSD, which requires, in part, a qualifying stressor.  Although the 2008 rating decision stated that the Veteran "received a Combat Action Ribbon"; it is unclear if this was a typographical error, given the notations in the 2007 examination report.  There was no record showing award of the CAR at that point.

The service department record showing receipt of a CAR, which confirms combat service, is relevant to the PTSD claim.  

Given the very short time period between the Veteran's discharge from service on June 30, 2008, and the date the rating decision was issued on July 17, 2008, it is arguable that the DD Form 214 may not have actually been in existence at the time of the rating decision due to administrative processing time.  There is no date of creation on the document itself.  Nevertheless, evidence to support the CAR as reflected on the DD Form 214 likely would have been in the Veteran's full service personnel records at the time of the prior rating decision. 

In Shipley v. Shinseki, 24 Vet. App. 458, 463-64 (2011), the Court of Appeals for Veterans Claims (Court) stated that 38 C.F.R. § 3.156(c) applies when service department records that were ultimately used to verify a purported stressor were available to VA at the time the claim was previously denied.  In that case, service connection was granted for PTSD (at least in part) based on evidence the appellant's unit received the Presidential Unit Citation for participation in battles in Vietnam.  Although the appellant's DD Form 214 had not been corrected to reflect receipt of the citation until after the prior denial, the Court noted that records pertaining to the circumstances of the award were likely in existence at the time of the prior denial and, thus, 38 C.F.R. § 3.156(c) applied.  Id. at 464.

In this case, it was the Veteran's original DD Form 214 that was not of record at the time of the initial denial.  As in Shipley, however, it appears that evidence of the CAR, which was ultimately used to verify the Veteran's combat stressor, was likely in existence and would have been available to VA if the full service personnel records had been requested.  Accordingly, 38 C.F.R. § 3.156(c) applies in this case, and the award of service connection for PTSD will be made effective on the date entitlement arose, or on the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c); see also 38 C.F.R. § 3.400.  

VA received the Veteran's prior service connection claim in 2007, while he was still in active service; therefore, the effective date may not be earlier than the day following his separation from service, or July 1, 2008.  38 C.F.R. § 3.400.  

As noted above, however, the earliest medical evidence of a diagnosis of PTSD was on July 26, 2010, as shown by VA treatment records, with subsequent confirmation by a VA examiner.  Prior to that time, the September 2007 VA examiner found that the Veteran did not meet the diagnostic criteria for PTSD and, instead, diagnosed a sleep disorder, not otherwise specified.  The next medical evidence was in 2010.  

Therefore, because the current evidence shows a PTSD diagnosis on July 26, 2010, and this date was after the date of receipt of the Veteran's claim, service connection for PTSD is warranted as of July 26, 2010.  38 C.F.R. §§ 3.156(c), 3.400.  The question of whether an effective date earlier than July 26, 2010, is warranted is remanded herein for further development.


ORDER

An effective date of July 26, 2010, for the award of service connection for PTSD is granted.


REMAND

Although the Veteran believes he has had PTSD since service, he is not competent to offer such an opinion.  This is because PTSD is a complex medical condition and, therefore, is not the type of condition that a lay witness is competent to diagnose.  Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).  Moreover, 38 C.F.R. § 3.304(f), which concerns service connection for PTSD, requires that PTSD be diagnosed by a medical professional.  Young, 766 F.3d at 1353.  As such, where the claim was received before the date of diagnosis, as in this case, the effective date of service connection for PTSD would be the date the condition was diagnosed.  Id. 

The Veteran has competently described mental health symptoms that he stated in 2010 had been present since 2006.  VA has a duty to obtain a medical opinion where necessary to adjudicate a claim, and adjudicators may not exercise independent judgment to resolve a medical question.  Colvin v. Derwinski, 1 Vet. App. 191, 195 (1999).  A medical professional may retrospectively diagnose PTSD and identify an earlier onset date, which could warrant an earlier effective date for the award of service connection, based on competent and credible lay evidence of previous symptoms that support a later diagnosis.  Young, 766 F.3d at 1353; Jandreau, 492 F.3d at 1377.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the September 2012 VA examiner, or another examiner if that individual is not available, for a prospective opinion regarding the date that the Veteran's PTSD was diagnosable.  The examiner should respond to the following:

Did the Veteran at least as likely as not (probability of 50 percent or more) meet the diagnostic criteria for PTSD at any point prior to July 26, 2010?  If so, specify the likely date of onset of PTSD, with consideration of all pertinent lay and medical evidence.  

The examiner must provide reasons for the opinion.  The Veteran is competent to report the timing and history of his observable symptoms.  Such reports must be considered, and a reason must be provided if lay reports are rejected.  Lay evidence cannot be rejected to solely to a lack of medical documentation, although this may be considered along with other evidence.  

If the examiner is unable to provide any opinion without resort to speculation, the examiner should explain whether the inability to provide the opinion is due to the limits of the examiner's medical knowledge; the limits of the knowledge of the medical profession in general; or if there is specific additional evidence that would enable the examiner to provide the needed opinion.

2.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case before returning the matter to the Board for further review, if otherwise in order.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


